              Case 1-19-46163-ess           Doc 19      Filed 04/27/20        Entered 04/27/20 14:31:51




Alan Nisselson, Trustee                               The Honorable:                                     Elizabeth S. Stong
Windels Marx Lane & Mittendorf                        Chapter 7
156 West 56th St.                                     Location:                                               Courtroom 3585
New York, NY 10019                                    Hearing Date:                                               07/21/2020
(212) 237-1000                                        Hearing Time:                                                  10:30am
         Chapter 7 Trustee                            Response Date:                                              07/14/2020

                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NEW YORK

            In re: FUZ, NATHALIE                                              §   Case No. 1-19-46163-ESS
                                                                              §
                  a/k/a Natalie C. Fuz,                                       §
        Debtor(s) a/k/a Natalie Y. Fuz,                                       §

                             NOTICE OF TRUSTEE'S FINAL REPORT AND
                               APPLICATIONS FOR COMPENSATION
                                AND DEADLINE TO OBJECT (NFR)

                 Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
            Alan Nisselson, Trustee                    , trustee of the above styled estate, has filed a
            Final Report and the trustee and the trustee's professionals have filed final fee applications,
            which are summarized in the attached Summary of Trustee's Final Report and Applications
            for Compensation.

                  The complete Final Report and all applications for compensation are available for
            inspection at the Office of the Clerk, at the following address:
                  United States Bankruptcy Court
                  Southern District of New York
                  300 Quarropas Street
                  White Plains, NY 10601-4140

            Any person wishing to object to any fee application that has not already been approved must
            file a written objection within 7 days of the date set for the hearing, serve a copy of the objection
            upon the Trustee, any party whose application is being challenged and the United States
            Trustee. A hearing on the fee application and any objections to the Final Report will be held on
            July 21, 2020 10:30 a.m. (the "Hearing Date") before the Honorable Elizabeth S. Stong, United
            States Bankruptcy Judge, in her Courtroom, No. 3585, at the United States Bankruptcy Court,
            Eastern District of New York, 271-C Cadman Plaza East, Brooklyn, NY 11201, If no
            objections are filed, the Trustee may pay dividends pursuant to FRBP 3009 without further order
            of the Court




    UST Form 101-7-NFR (10/1/2010)
         Case 1-19-46163-ess        Doc 19    Filed 04/27/20     Entered 04/27/20 14:31:51




            Dated: 04/27/2020                By: /s/ Alan Nisselson
                                                                       Trustee
       Alan Nisselson, Trustee
       156 West 56th St.
       New York, NY 10019
       (212) 237-1000
       anisselson@windelsmarx.com




UST Form 101-7-NFR (10/1/2010)
                 Case 1-19-46163-ess                 Doc 19        Filed 04/27/20            Entered 04/27/20 14:31:51



Alan Nisselson, Trustee                                         The Honorable:                                               Elizabeth S. Stong
Windels Marx Lane & Mittendorf                                  Chapter 7
156 West 56th St.                                               Location:                                                      Courtroom 3585
New York, NY 10019                                              Hearing Date:                                                      07/21/2020
(212) 237-1000                                                  Hearing Time:                                                         10:30am
         Chapter 7 Trustee                                      Response Date:                                                     07/14/2020

                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF NEW YORK

              In re: FUZ, NATHALIE                                                           §       Case No. 1-19-46163-ESS
                                                                                             §
                   a/k/a Natalie C. Fuz,                                                     §
         Debtor(s) a/k/a Natalie Y. Fuz,                                                     §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION

                     The Final Report shows receipts of                                          $          36,147.16

                     and approved disbursements of                                               $                50.78
                                                            1
                     leaving a balance on hand of                                                $          36,096.38

                                                          Balance on hand:                                   $              36,096.38
                Claims of secured creditors will be paid as follows:

 Claim          Claimant                                       Claim Allowed Amount Interim Payments                         Proposed
 No.                                                         Asserted       of Claim          to Date                        Payment
 EXEMPT         Natalie Fuz                                 13,809.08             13,809.08                      0.00         13,809.08
                                                          Total to be paid to secured creditors:             $              13,809.08
                                                          Remaining balance:                                 $              22,287.30

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                                         Total Requested Interim Payments                  Proposed
                                                                                                    to Date                 Payment
Trustee, Fees - Alan Nisselson, Trustee                                             2,983.81                     0.00          2,983.81
Trustee, Expenses - Alan Nisselson, Trustee                                             59.00                    0.00             59.00
                                 Total to be paid for chapter 7 administration expenses:                     $               3,042.81
                                 Remaining balance:                                                          $              19,244.49




                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
               Case 1-19-46163-ess           Doc 19      Filed 04/27/20       Entered 04/27/20 14:31:51


               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                        None
                             Total to be paid for prior chapter administrative expenses:    $               0.00
                             Remaining balance:                                             $          19,244.49

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          19,244.49
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 49,700.00 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 38.7 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Romer Debbas, LLP                                       7,790.00                 0.00       3,016.39
  2P           Wendy Lau                                                   0.00                 0.00              0.00
  2U           Wendy Lau                                                   0.00                 0.00              0.00
  3            Pascale Fernandez                                       1,910.00                 0.00         739.58
  4            Wendy Lau                                                   0.00                 0.00              0.00
  5            Wendy Lau                                              40,000.00                 0.00      15,488.52
                             Total to be paid for timely general unsecured claims:          $          19,244.49
                             Remaining balance:                                             $               0.00




  UST Form 101-7-NFR (10/1/2010)
               Case 1-19-46163-ess              Doc 19      Filed 04/27/20         Entered 04/27/20 14:31:51



            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                           Allowed Amount Interim Payments               Proposed
No                                                                       of Claim          to Date              Payment
                                                          None
                              Total to be paid for tardy general unsecured claims:                $                    0.00
                              Remaining balance:                                                  $                    0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                           Allowed Amount Interim Payments               Proposed
No                                                                       of Claim          to Date              Payment
                                                           None
                                                    Total to be paid for subordinated claims: $                        0.00
                                                    Remaining balance:                        $                        0.00




                                                Prepared By: /s/Alan Nisselson, Trustee
                                                                           Alan Nisselson, Ch. 7 Trustee

             Alan Nisselson, Trustee
             156 West 56th St.
             New York, NY 10019
             (212) 237-1000
             anisselson@windelsmarx.com


             STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
             Act exemption 5 C.F.R. §1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
